Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 24, 2005                                                                                        Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
  126859(84)(87)                                                                                          Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
                                                                                                                       Justices
  ELLEN M. OSTROTH and THANE OSTROTH,
            Plaintiffs,
  and
  JENNIFER L. HUDOCK and BRIAN D.
  HUDOCK,
            Plaintiffs-Appellees,
                                                                     SC: 126859
  v                                                                  COA: 245934
                                                                     Macomb CC: 2000-001912-CE
  WARREN REGENCY, G.P., L.L.C., and
  WARREN REGENCY LMITED PARTNERSHIP,
          Defendants,
  and
  EDWARD SCHULAK, HOBBS & BLACK, INC.,
             Defendant-Appellant.
  ________________________________________


                On order of the Chief Justice, the motion by GMB Architects-Engineers,
  Inc., for leave to file a brief amicus curiae in this case is GRANTED. The motion by
  defendant-appellant for extension of the time for filing their reply brief is also considered,
  and it is GRANTED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 24, 2005                    _________________________________________
                                                                                Clerk